PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov








In re Application of
Patent No. 11,245,700
Issue Date: February 08, 2022
Application No. 16/703,159
Filed: December 04, 2019
Attorney Docket No. 19-00469
:
:
:   DECISION ON REQUEST FOR REFUND
:
:





This is a decision on the Request For Refund filed December 23, 2021.  

The request is DISMISSED.

The request for refund is dismissed because USPTO regulations require that papers filed in the application be signed by the applicants (inventors) or a registered attorney or agent.

The request for refund was signed by Pamela Brisky.

Note 37 CFR 1.33(b) which states:

(b) Amendments and other papers. Amendments and other papers, except for written assertions pursuant to § 1.27(c)(2)(iii) or (c)(2)(iv) filed in the application must be signed by:

(1) A patent practitioner of record;

(2) A patent practitioner not of record who acts in a representative capacity under the provisions of § 1.34; or

(3) The applicant (§ 1.42). Unless otherwise specified, all papers submitted on behalf of a juristic entity must be signed by a patent practitioner.

In view of the above, the request for refund cannot be granted.  





Telephone inquiries concerning this decision should be directed to Michelle R. Eason at (571) 272-4231.  


/Michelle R. Eason/
Michelle R. Eason
Lead Paralegal Specialist
Office of Petitions